Citation Nr: 1642786	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  11-06 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for a lumbar spine disability.

2.  Entitlement to a disability rating in excess of 10 percent for radiculopathy of the left lower extremity.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel

INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from September 1981 to December 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Current VA examinations are needed to evaluate the Veteran's low back disability and left lower extremity radiculopathy.  Additionally, the examiner should evaluate, to the extent possible, the functional limitation caused by the Veteran's service connected disabilities (namely his back, neck, left lower extremity radiculopathy, and residuals of a gunshot wound to the left hip).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the current severity of his service-connected low back disorder and neurologic impairment of the left lower extremity.  The examiner should evaluate, to the extent possible, the functional limitation caused by the Veteran's service connected disabilities (namely his back, neck, left lower extremity radiculopathy, and residuals of a gunshot wound to the left hip).

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  In so doing, the RO should consider whether referral to the Director of Compensation and Pension is warranted for extraschedular TDIU consideration. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




